DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2,4-6,8-10,12-13,15-16,18-19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest the combination of wherein, inter alia, the main control circuit comprises two communication terminals coupled with the communication interface, and the main control circuit is configured to: obtain a value of a charging voltage and/or a value of a charging current for the battery through the communication interface by performing a data communication with an external power providing device through the two communication terminals the main control circuit is configured to send a charging parameter obtaining request to the external power providing device, and to obtain the charging voltage and the charging current for the battery according to charging voltage information and charging current information fed by the external power providing device.
Regarding claims 2, 4-6, 8, the claims are dependent upon claim 1 and are therefore allowable.
Regarding claim 9, the prior art does not teach or suggest the combination of wherein, inter alia, a battery charging control method applied to a terminal comprising a communication interface and a main control circuit having two communication terminals coupled with the communication interface, comprising: sending a charging parameter obtaining request to an external power providing device, when the communication interface is coupled to the external power providing device; and obtaining the charging voltage and the charging current for the battery according to charging voltage information and charging current information fed by the external power providing device.
Regarding claims 10, 12, 13, the claims are dependent upon claim 9 and are therefore allowable.
Regarding claim 15, the prior art does not teach or suggest the combination of wherein, inter alia, a terminal comprising:  wherein the main control circuit is configured to perform the data communication with an external power providing device; and the main control circuit is configured to send a charging parameter obtaining request to the external power providing device, and to obtain the charging voltage and the charging current for the battery according to charging voltage information and charging current information fed by the external power providing device.
Regarding claims 16, 18, 19, 21, 22,23, the claims are dependent upon claim 15 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 8/15/2022, with respect to claims 1-2,4-6,8-10,12-13,15-16,18-19 and 21-23 have been fully considered and are persuasive.  The rejection of claims 1-2,4-6,8-10,12-13,15-16,18-19 and 21-23 has been withdrawn. 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859